IN RE: Lindsey, Kendall; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “H” Number 380-682 H
Writ denied. Relator may see post-conviction relief in the district court, but must use the required form. See La.C.Cr.P. art. 926(D). However, the district court may not refuse to consider an application simply because it bears an improper caption. See generally Smith v. Cajun Insulation, 392 So.2d 398, 402 n. 2 (La.1980) (“[C]ourts should look through the caption of pleadings in order to ascertain their substance and to do substantial justice.”).
VICTORY, J., not on panel.